ORDER
Upon consideration* of the decision of the Supreme Court of the United States in the case of County of Imperial, California, Petitioners v. Guillermo Gallego Munoz, - U.S. -, 101 S.Ct. 289, 66 L.Ed.2d 258, the judgment of the United States District Court for the Southern District of California and the judgment of the United States Court of Appeals for the Ninth Circuit, 604 F.2d 1174, are vacated and the cause is remanded to the United States District Court for further proceedings in accordance with the judgment of the Supreme Court of the United States.